      Case 3:17-cv-00514-CWR-FKB Document 444 Filed 05/19/21 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 ROBIN MAYFIELD; OWEN                                                                 PLAINTIFFS
 MAYFIELD; WILLIAM MAYFIELD;
 THE ESTATE OF MARK STEVENS
 MAYFIELD

 V.                                                      CAUSE NO. 3:17-CV-514-CWR-FKB

 THE CITY OF MADISON, MISSISSIPPI,                                               DEFENDANTS
 et al.

                                             ORDER

       Mark Mayfield was an attorney in Madison County, Mississippi. He practiced real estate

law, was active in the Baptist Church, and was a founder of the Mississippi Tea Party.

       In 2014, Mayfield supported State Senator Chris McDaniel’s effort to unseat U.S. Senator

Thad Cochran in the Republican Party primary. Mayfield’s actions during that campaign would

lead to his tragic and untimely death by suicide. Mayfield’s family later commenced litigation

against those persons and entities they believed to be responsible for his passing.

       The Court initially denied the City of Madison’s motion to dismiss. Now, with discovery

complete, the City files this motion for summary judgment. It seeks to be released from any

liability for Mayfield’s death.

       For the reasons that follow, the City’s motion is granted.

I.     Factual and Procedural History

       The plaintiffs’ allegations were discussed in the Court’s Order granting in part and

denying in part the defendants’ motions to dismiss. See Mayfield v. Butler Snow LLP, 341 F.

Supp. 3d 664 (S.D. Miss. 2018). Three years later, the facts presented below will focus on the

evidence relevant to Mayfield and the City of Madison.
        Case 3:17-cv-00514-CWR-FKB Document 444 Filed 05/19/21 Page 2 of 14




           It was March 2014. The Republican Party primary was in full swing, and Mark Mayfield

was an active supporter of Senator McDaniel. Through his advocacy, Mayfield was drawn into

communications with fellow McDaniel supporters John Mary, Richard Sager, and Clayton Kelly,

who were pursuing a new way to bolster McDaniel’s chances.

           Mary, Sager, and Kelly had a plan to claim that Senator Cochran was an adulterer. They

wanted to make a video showcasing how Cochran spent time with his longtime aide in

Washington, D.C., instead of with his wife, Rose, a resident of the St. Catherine’s Village

assisted living facility in Madison, Mississippi. Mary and his associates wanted the video to

feature a photo of the real Mrs. Cochran.

           Mayfield was useful to Mary, Sager, and Kelly because his mother was a resident of St.

Catherine’s Village. Mayfield knew how to navigate the premises and knew the location of Rose

Cochran’s room. When contacted about the plan, he wrote Mary to confirm that he could “get

someone in the building and is [sic] the room.” Mayfield knew, for example, that there was a

security camera next to Mrs. Cochran’s room.

           On March 19, Kelly spoke with someone—he believed it was Mayfield—about accessing

St. Catherine’s Village. As Kelly recalled the conversation, the person explained how “he went

and visited his mother frequently and he passed by Rose Cochran every single day. . . . I

remember him telling me he was very sad for her. And I remember him telling me verbatim like I

-- like I described earlier how to get there.”

           On March 30, Kelly got another call with “details on the layout of the place.” We do not

know who made this call. The Mayfields, however, claim that Kelly spoke with Richard

Wilbourn, an attorney in Madison County.1



1
    Wilbourn was initially a defendant in this case, but the claims against him were dismissed in a prior order.

                                                             2
      Case 3:17-cv-00514-CWR-FKB Document 444 Filed 05/19/21 Page 3 of 14




         Kelly went to St. Catherine’s Village on Easter Sunday,2 which that year fell on April 20.

He wore his “Easter Sunday outfit” to blend in with the many persons visiting their family

members. He then followed the instructions for how to get to Rose Cochran’s room. Kelly later

explained that “she was displayed with her door open so everyone in the community center could

also see.” He snapped a photo of a bedridden Mrs. Cochran, then left.

         The ensuing YouTube video that Kelly made was, to put it mildly, not a successful piece

of political advocacy. McDaniel supporters and Cochran supporters alike thought it an

“appalling” portrayal of a bedridden elderly woman.3 Under pressure, Kelly pulled the video

down within hours of its posting.

         The Cochran campaign contacted its outside law firm, Butler Snow, to understand its

options. The head of the Butler Snow firm then contacted the Mayor of Madison, Mary

Hawkins-Butler, to encourage criminal prosecutions of the persons who invaded Mrs. Cochran’s

privacy. Senator Cochran’s campaign manager also contacted the Mayor asking that she turn

over the prosecution to Butler Snow. The Mayor directed both of them to the police department.

         The police department’s top officials met with the head of Butler Snow to hear the

allegations. The police department then commenced its investigation. The matter was assigned to

Investigators Chuck Harrison and Vickie Currie. Because it was a high-profile case, the City

Attorney and local Assistant District Attorneys were brought in regularly to consult on the proper

charges. They met daily to discuss what charges to bring and how to proceed.




2
  For Christians, we know this to be the holiest day on the calendar. See, e.g., Dr. Martin Luther King, Jr., Questions
That Easter Answers, April 21, 1957, https://kinginstitute.stanford.edu/king-papers/documents/questions-easter-
answers-sermon-delivered-dexter-avenue-baptist-church (“Easter is a day above all days.”).
3
  “Appalling” is the word the plaintiffs’ brief uses to describe the reaction of McDaniel supporters. Docket No. 408
at 9. Their brief also recounts that one of the purported co-conspirators said the “[v]ideo is horrible, especially with
Rose nursing home photos. You’re killing her dignity and makes you look [like an] ass.” Id. at 10.

                                                           3
      Case 3:17-cv-00514-CWR-FKB Document 444 Filed 05/19/21 Page 4 of 14




         On May 16, the Madison Police Department arrested Kelly and charged him with

exploitation of a vulnerable adult. Kelly gave a voluntary statement and access to his social

media accounts. The social media accounts contained messages showing Mary’s involvement in

the scheme. Additional charges would later be brought against Kelly. He eventually pled guilty to

burglary.

         On May 20, Madison police arrested Mary. Mary gave a statement explaining Mayfield’s

role in the events. Mary eventually pled guilty to a conspiracy count.

         On May 22, Madison police arrested Mayfield. The basis for Mayfield’s arrest warrant

was Officer Currie’s affidavit stating that Mayfield had assisted the other conspirators in

photographing Mrs. Cochran. The police also executed search warrants on Mayfield’s home and

office. The basis for those warrants was Officer Harrison’s affidavits indicating that Mayfield’s

office would have evidence that he inflicted pain on a vulnerable person.4 Mayfield’s bond was

set at $250,000.

         Mayfield became depressed, sought professional help, and was prescribed medication for

sleep, depression, and anxiety. His wife Robin experienced similar symptoms and was also

prescribed medication.

         On June 27, 2014, Robin found her husband in their basement. He took his own life. This

suit followed.

         Claims against Butler Snow and several other defendants have already been resolved.

This Order addresses only the Mayfields’ claim against the City of Madison: that the Cochran

supporters who ran the City arrested Mayfield in retaliation for his involvement with the

McDaniel campaign. The Mayfields invoke Lozman v. City of Riviera Beach, a Supreme Court


4
 Depositions revealed that the defendants lacked any knowledge or belief that anyone in this case inflicted pain
upon Rose Cochran.

                                                         4
      Case 3:17-cv-00514-CWR-FKB Document 444 Filed 05/19/21 Page 5 of 14




case holding that in certain circumstances, a person arrested for their political activities can sue a

municipality for First Amendment retaliation despite the existence of probable cause for the

arrest. 138 S. Ct. 1945 (2018).

       The City argues that it cannot be held liable because there is no direct evidence of a

“premeditated, official policy to arrest” McDaniel supporters. The Mayfields respond that the

evidence shows “a policy-making decision to retaliate against Mark Mayfield for his pro-

McDaniel political activities, and to do so in a manner helpful to Thad Cochran’s re-election

campaign.”

       Two prior rulings in this case have some bearing on today’s Order. First, when read

together, this Court’s earlier opinion and the Fifth Circuit’s opinion in Officer Currie’s

interlocutory appeal indicate that there was probable cause to arrest Mark Mayfield and search

his residence and office. See Mayfield, 341 F. Supp. 3d at 670; Mayfield v. Currie, 976 F.3d 482,

487 (5th Cir. 2020); see also United States v. Froman, 355 F.3d 882, 889 (5th Cir. 2004)

(defining probable cause).

       Second, the persons who conspired to enter, and then did enter, St. Catherine’s Village to

photograph Rose Cochran were not engaging in First Amendment-protected activity. “The First

Amendment does not guarantee the right to engage in a criminal conspiracy,” this Court

previously reasoned. Mayfield, 341 F. Supp. 3d at 670 (citing United States v. El-Mezain, 664

F.3d 467, 537 (5th Cir. 2011)).

       With those principles in mind, we turn to the legal standard.

II.    Legal Standard

       Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.



                                                  5
       Case 3:17-cv-00514-CWR-FKB Document 444 Filed 05/19/21 Page 6 of 14




Civ. P. 56(a). A party seeking to avoid summary judgment must identify admissible evidence in

the record showing a fact dispute. Id. at 56(c)(1). “Once a summary judgment motion is made

and properly supported, the nonmovant must go beyond the pleadings and designate specific

facts in the record showing that there is a genuine issue for trial. Neither ‘conclusory allegations’

nor ‘unsubstantiated assertions’ will satisfy the nonmovant’s burden.” Wallace v. Tex. Tech Univ.,

80 F.3d 1042, 1047 (5th Cir. 1996) (quotation marks and citations omitted).

        The Court views the evidence and draws reasonable inferences in the light most favorable

to the nonmovant. Maddox v. Townsend and Sons, Inc., 639 F.3d 214, 216 (5th Cir. 2011). But

the Court will not, “in the absence of any proof, assume that the nonmoving party could or would

prove the necessary facts.” McCallum Highlands, Ltd. v. Wash. Capital Dus, Inc., 66 F.3d 89, 92

(5th Cir. 1995), as revised on denial of reh’g, 70 F.3d 26 (5th Cir. 1995).

III.    Discussion

        A.      The Statute of Limitations

        In its earlier opinion, this Court held that this matter most closely resembled a malicious

prosecution case, rather than a false imprisonment case. Mayfield, 341 F. Supp. 3d at 672.

Accordingly, the three-year statute of limitations began to run on the date that the prosecution

ended. The suit was timely.

        The conclusion still rings true as to the case as a whole. But it is perhaps difficult to

reconcile that reasoning with the fact that right now, the sole claim before the Court is one of

retaliatory arrest, not retaliatory prosecution. And if the three-year statute of limitations for this

cause of action began to run on the date of Mark Mayfield’s retaliatory arrest, then the City of

Madison has a strong argument that, at least as to this claim, the Mayfields’ assertion of their

rights was untimely.



                                                   6
      Case 3:17-cv-00514-CWR-FKB Document 444 Filed 05/19/21 Page 7 of 14




       The issue is arguably moot because the Court has found in the City’s favor on the merits,

see infra, but the Court mentions it here because of the likelihood that the Fifth Circuit will hear

the case next, and may wish to clarify the proper accrual of a Lozman claim.

       B.      Retaliatory Arrest

       For many years, the law was clear that governments could retaliate against persons who

expressed irksome ideas and opinions—gadflies and the like—by arresting them, as long as law

enforcement officers had probable cause to arrest. E.g., McLin v. Ard, 866 F.3d 682, 694 (5th Cir.

2017). Lozman changed that. It represents a new way to seek First Amendment protection.

       The case arose out of Fane Lozman’s “contentious relationship” with the City of Riviera

Beach. 138 S. Ct. at 1949. As the Court explained,

       Soon after his arrival Lozman became an outspoken critic of the City’s plan to use
       its eminent domain power to seize homes along the waterfront for private
       development. Lozman often spoke during the public-comment period at city
       council meetings and criticized councilmembers, the mayor, and other public
       employees. He also filed a lawsuit alleging that the Council’s approval of an
       agreement with developers violated Florida’s open-meetings laws.

Id.

       The City Councilmembers were unhappy with Lozman’s criticism. During one closed-

door meeting, a Councilmember said the City should “intimidate” him. Id. Others agreed. Id.

And five months later, the City acted on that threat. While he was (again) making public

comments at a City Council meeting, a Councilmember ordered a municipal officer to arrest

Lozman. Id. at 1950. He was charged with disorderly conduct. Id. The State later dismissed the

charges. Id.

       The Supreme Court agreed that these facts set forth a plausible claim of First Amendment

retaliation. “An official retaliatory policy is a particularly troubling and potent form of




                                                  7
     Case 3:17-cv-00514-CWR-FKB Document 444 Filed 05/19/21 Page 8 of 14




retaliation,” it reasoned, “for a policy can be long term and pervasive, unlike an ad hoc, on-the-

spot decision by an individual officer.” Id. at 1954. It added,

       This unique class of retaliatory arrest claims . . . will require objective evidence of
       a policy motivated by retaliation to survive summary judgment. Lozman, for
       instance, cites a transcript of a closed-door city council meeting and a video
       recording of his arrest. There is thus little risk of a flood of retaliatory arrest suits
       against high-level policymakers.

Id. The Court then remanded the matter for further proceedings.

       In this case, the Mayfields’ best evidence of wrongdoing comes from the deposition

testimony of former Madison County ADA Dow Yoder. He said that after the arrests, Mayor

Hawkins-Butler told him, “[i]f the DA’s office is scared to -- going to be scared to prosecute

these McDaniel supporters, I’ve got Butler Snow and Andy Taggart, they are just drooling, ready

to get started prosecuting. If y’all can’t do your job, we’ll be glad to get Butler Snow . . . .”

       Yoder claimed that Officer Currie told him similar things, including “[a]re you going to

play ball and do what’s expected or are you going to let somebody else carry the water?” (It

should be noted here that Yoder was known to be a McDaniel supporter, so “are you going to

play ball” could have multiple meanings.) At one point Officer Currie told Yoder, “[w]e’ve just

got to figure out what to charge them with.”

       Yoder then testified about what was happening within the District Attorney’s Office. He

said that District Attorney Michael Guest—now a member of Congress—“admitted” that “there

would not have been probable cause to arrest Clayton Kelly.” The ADAs were openly discussing

that they could not prove all of the elements of the crimes, especially the intent element, Yoder

recalled. On the day Mark Mayfield died, Guest apparently told Yoder:

       Dow, you know, we were just trying to get these folks in the pretrial diversion or
       just get them to admit that there was something morally or, you know, something -
       - you know, we’re not trying to put any of these guys in jail, you know. Maybe



                                                   8
     Case 3:17-cv-00514-CWR-FKB Document 444 Filed 05/19/21 Page 9 of 14




       Clayton Kelly, we’ll see about him, but, you know, we’ve got to get there. And you
       can’t get there unless you’ve got people who were cooperating.

Yoder was so concerned that he called the FBI. He was later terminated from the DA’s Office.

       The legal standard requires the Court to view this evidence in the light most favorable to

the Mayfields. It suggests that the City of Madison and the District Attorney’s Office were

aggressively pursuing those persons they felt had committed voyeurism or trespassed into Rose

Cochran’s room at St. Catherine’s Village. Those persons were McDaniel supporters.

       What the evidence does not show, however, is that any investigation, arrest, search, or

prosecution was carried out because of political beliefs. That a handful of McDaniel supporters

conspired to enter, and in one case did enter, St. Catherine’s Village is undisputed. But there is

no evidence that they were targeted for prosecution because they were McDaniel supporters. In

Lozman terms, the Mayfields have no evidence that the City made an official plan to retaliate

against McDaniel supporters on the basis of their First Amendment-protected activity.

       This is where the law turns interesting.

       First, Lozman may be incomplete. In a case handed-down one year later, the Supreme

Court considered a retaliatory arrest claim brought against individual officers, rather than a

municipality. It held that one relevant factor in these claims is whether “a plaintiff presents

objective evidence that he was arrested when otherwise similarly situated individuals not

engaged in the same sort of protected speech had not been.” Nieves v. Bartlett, 139 S. Ct. 1715,

1727 (2019). That seems a valuable addition to the law. Mr. Lozman’s case gets stronger if he

can point to other people who weren’t arrested for similar conduct.

       Second, Lozman is a “unique” case because the facts are (a) known and (b) so plainly

objectionable. 138 S. Ct. at 1954. The opinion explicitly noted that the presence of “a transcript

of a closed-door city council meeting and a video recording of [plaintiff’s] arrest” were rare. Id.

                                                  9
    Case 3:17-cv-00514-CWR-FKB Document 444 Filed 05/19/21 Page 10 of 14




This Court agrees. It is unusual for a defendant to place this kind of direct evidence of unlawful

intent into a written, contemporaneous record. Most parties are more sophisticated than the City

of Riviera Beach.

        The question then becomes, what is to be done about indirect, circumstantial situations of

First Amendment retaliation? The Supreme Court persuasively explained why judicial remedies

must be available, reasoning that “when retaliation against protected speech is elevated to the

level of official policy, there is a compelling need for adequate avenues of redress.” Id. But the

remedy Lozman offers is limited to only the most blatant examples of municipal retaliation. In

addition, with probable cause no longer serving as a clear gatekeeper to these claims, it will be

difficult to discern exactly when to allow a Lozman claim proceed into discovery or trial.

        After living with this case for some time, the Court has wondered whether a more

familiar burden-shifting framework could be used. Just as in employment discrimination cases,

in these situations we are trying to look past a given reason for an adverse event—look beyond a

firing for poor performance, or an arrest for something as broad as “disorderly conduct”—and

determine if the given reason is a mere pretext for unlawful activity. In other words, courts are

trying to use the burden-shifting framework to get at the truth of a given situation.

        Adopting another judicial framework is not a perfect solution. In their book Unequal,

Sandra F. Sperino and Suja A. Thomas observe that the McDonnell Douglas test is “quite

complex.” SPERINO AND THOMAS, UNEQUAL 115 (2017). They also argue that the framework

itself “can distract judges from the main question of whether a person was treated differently

because of a trait, such as sex or age.” Id. at 119. On the other hand, it at least is a familiar

starting point. How many Lozman claims will the judiciary unknowingly turn a blind eye toward,




                                                   10
     Case 3:17-cv-00514-CWR-FKB Document 444 Filed 05/19/21 Page 11 of 14




simply because there is no transcript showing an official policy of premeditated retaliation? If a

framework can provide some direction toward truth, then it is worth considering.

        In what follows, then, the Court will consider whether the indirect evidence of First

Amendment retaliation can support the Mayfields’ claim beyond the summary judgment stage.

        To make out a prima facie Lozman claim, at the summary judgment stage the plaintiff

must put forward evidence that he was (a) arrested by municipal officers, after (b) engaging in

First Amendment-protected activity, for which (c) the charges were later dismissed. The

municipality must then come forward with its legitimate, non-discriminatory reasons for the

arrest. See, e.g., Goudeau v. Nat’l Oilwell Varco, L.P., 793 F.3d 470, 474 (5th Cir. 2015). Finally,

the plaintiff “must prove by a preponderance of the evidence that the legitimate reasons offered

by the defendant were not its true reasons, but were a pretext for” First Amendment retaliation.

Id. (quotation marks and citation omitted). “A plaintiff may show pretext either through evidence

of disparate treatment or by showing that the employer’s proffered explanation is false or

unworthy of credence.” Jackson v. Cal-W. Packaging Corp., 602 F.3d 374, 378–79 (5th Cir.

2010) (quotation marks and citation omitted).

        Applied here, for present purposes the Mayfields have stated a prima facie case, as they

claim that the retaliatory arrest was for Mark Mayfield’s protected speech in being a vocal

McDaniel supporter.5 Because the prima facie test is not supposed to be overly burdensome, that

is enough.

        The City, in turn, has articulated a legitimate, non-retaliatory reason for Mayfield’s arrest.

Based on the evidence gathered during its investigation, the City had probable cause that

Mayfield conspired with others to trespass onto St. Catherine’s Village property.


5
 The City “does not dispute that Plaintiffs have evidence of Mayfield’s exercise of his First Amendment rights.”
Docket No. 401 at 16.

                                                        11
    Case 3:17-cv-00514-CWR-FKB Document 444 Filed 05/19/21 Page 12 of 14




       At the third and final step, the Mayfields must come forward with evidence that a jury

could use to conclude that the City’s probable cause was, for lack of a better term, bullshit. See

generally HARRY G. FRANKFURT, ON BULLSHIT (2005) (attempting to define the term). The

questions at step three are supposed to be tailored to the particular circumstances of the case. In

age discrimination cases, for example, “[a] plaintiff can show pretext and discriminatory motive

by pointing to age-related comments made by a person in charge of firing”; “by pointing out that

the employer replaced the plaintiff with a younger, ‘clearly less qualified’ employee”; or “by

showing a departure from standard procedure.” McMichael v. Transocean Offshore Deepwater

Drilling, Inc., 934 F.3d 447, 457, 459 (5th Cir. 2019) (citations omitted).

       In this case, the framework suggests that we should ask a series of questions. Did the

investigation follow the evidence to its targets, or did the police “round up the usual suspects?”

Was there anything unusual about the timing or the manner of the City’s investigation? Is there

any other case where the City Attorney met with the District Attorney and the investigators every

day to discuss charges and be involved in how those charges would proceed? Were persons who

engaged in similar conduct also arrested, or were they let off the hook because of more agreeable

political beliefs? See Nieves, 139 S. Ct. at 1727.

       An examination of the evidence adduced in this case satisfactorily answers these

questions. Instead of rounding up the most vocal McDaniel supporters, City investigators

followed the evidence from Kelly to Mary to Mayfield. The police were given free rein to

conduct their investigation as they saw fit, without direction from the Mayor, a Cochran

supporter. There is no evidence that before the Rose Cochran incident, the City of Madison was

itching for an excuse to go after McDaniel supporters. And there is no evidence of differential

treatment of McDaniel and Cochran supporters. As an example, there is no evidence that



                                                 12
    Case 3:17-cv-00514-CWR-FKB Document 444 Filed 05/19/21 Page 13 of 14




Cochran supporters entered a McDaniel relative’s home in Madison, after which the City refused

to prosecute them.

       To this, the Mayfields would no doubt press the testimony of Yoder. Perhaps of most

concern is Yoder’s testimony that “this case was handled unlike any other case that ever came

through the DA’s office.” The problem with this evidence, though, is that the City of Madison is

not responsible for the prosecutorial decisions of the District Attorney’s Office. One is a

municipal entity; the other is a State entity. Evidence of an unusual process from the State actors

is not evidence of a pretextual arrest by the City officers.

       The Mayfields have also pressed that, in their minds, the City brought a series of cases

against McDaniel supporters that lacked probable cause. Those arguments, however, are

generally foreclosed by the guilty pleas of two of the conspirators, as well as the fact that it is the

law of the case that the City had probable cause to arrest Mayfield.

       For these reasons, the Court grants the City’s motion for summary judgment on the merits

of the Mayfields’ Lozman claim.

       C.      Damages

       Finally, the City argues that the Mayfields are not entitled to wrongful death damages

because they have no evidence or expert that Mark Mayfield was under an irresistible impulse.

       In suicide cases, Mississippi law permits recovery “only if the suicide was proximately

caused by the intentional act of the defendant, creating an irresistible impulse in the decedent to

take his or her own life.” Truddle v. Baptist Mem’l Hosp.-DeSoto, Inc., 150 So. 3d 692, 695

(Miss. 2014) (citations omitted). A colleague on this Court has interpreted that to require

evidence “that the decedent must have been in a state of mental disturbance”; “must not be in

control of his faculties”; must act “without conscious volition”; and “the impulse must in fact be



                                                  13
      Case 3:17-cv-00514-CWR-FKB Document 444 Filed 05/19/21 Page 14 of 14




proximately caused by the wrongful conduct of the defendant.” Shamburger v. Grand Casino of

Mississippi, Inc./Biloxi, 84 F. Supp. 2d 794, 799 (S.D. Miss. 1998) (quotation marks omitted).

        Here, the Mayfields have no evidence, expert or otherwise, that Mark Mayfield acted

under an irresistible impulse. The motion on this issue of wrongful death damages is therefore

granted.

IV.     Conclusion

        The City’s motion for summary judgment is granted.

        SO ORDERED, this the 19th day of May, 2021.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE




                                               14
